NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT


BANK OF AMERICA, N.A.,                           )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4663
                                                 )
THE UNKNOWN HEIRS, DEVISEES,                     )
GRANTEES, ASSIGNEES, LIENORS,                    )
CREDITORS, TRUSTEES, OR                          )
OTHER CLAIMANTS CLAIMING BY,                     )
THROUGH, UNDER, OR AGAINST                       )
LEE PARKER GILMORE A/K/A LEE                     )
GILMORE A/K/A SUSAN LEE                          )
PARKER A/K/A SUSAN LEE PARKER                    )
GILMORE BRYANT A/K/A SUSAN LEE                   )
PARKER GILMORE BRYANT,                           )
DECEASED,                                        )
                                                 )
           Respondents.                          )
________________________________                 )

Opinion filed August 23, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Keith R. Kyle,
Judge.

Adam M. Topel and Tricia J. Duthiers
of Liebler, Gonzalez & Portuondo,
Miami, for Petitioner.

Erik Johanson and David S. Jennis
of Jennis Law Firm, Tampa, for
Respondents.
PER CURIAM.


           Denied.


LaROSE, MORRIS, and SLEET, JJ., Concur.




                                    -2-